           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 1 of 34



 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumeradvocates.com
     MICHAEL T. HOUCHIN (SBN 305541)
 3   mike@consumeradvocates.com
     651 Arroyo Drive
 4   San Diego, CA 92103
     Tel: (619) 696-9006
 5   Fax: (619) 564-6665
     [additional counsel listed on signature page]
 6   Attorneys for Plaintiffs and the
     Proposed Class
 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12    RENEE YOUNG and JOYCETTE GOODWIN,                    Case No: 4:18-cv-05907-JSW
      individually and on behalf of all others similarly
13    situated,
                                                           FIRST AMENDED CLASS ACTION
14                   Plaintiffs,                           COMPLAINT
15                   v.
                                                           DEMAND FOR JURY TRIAL
16    NEUROBRANDS, LLC, a Delaware limited
      liability company;
17
                     Defendant.
18

19

20

21

22

23

24

25

26
27

28


                              FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 2 of 34



 1          Plaintiffs Renee Young and Joycette Goodwin (collectively, “Plaintiffs”), hereby bring this

 2   Action against Defendant Neurobrands, LLC (“Defendant”), alleging that certain products

 3   manufactured, packaged, labeled, advertised, distributed and sold by Defendant are misbranded and

 4   falsely advertised and otherwise violate consumer protection laws, and upon information and belief and

 5   investigation of counsel allege as follows:

 6                                       JURISDICTION AND VENUE

 7          1.      This Court has original jurisdiction over this action under the Class Action Fairness Act

 8   of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The Defendant is a citizen of a state different from that of the

 9   Plaintiffs, the putative class size is greater than 100 persons, and the amount in controversy in the

10   aggregate for the putative Class exceeds the sum or value of $5 million exclusive of interest and costs.

11          2.      This Court has both general and specific personal jurisdiction over the Defendant

12   because Defendant has conducted and continues to conduct substantial business in the State of

13   California and Defendant’s principal place of business is located in the State of California, County of

14   Los Angeles.

15          3.      This Court has specific personal jurisdiction arising from Defendant’s decision to

16   advertise and sell the Products in California. Defendant has sufficient minimum contacts with this State

17   and sufficiently avails itself to the markets of this State through its manufacturing, promotion, sales, and

18   marketing of the Products to consumers within the State to render the exercise of jurisdiction by this

19   Court reasonable.

20          4.      Venue is proper in this Court because Defendant conducts substantial business in this

21   District. Plaintiff Young also purchased the Products within this District.

22                                        NATURE OF THE ACTION

23          5.      This is a consumer class action for violations of warranty, negligent and intentional

24   misrepresentations/omissions and consumer protection laws, with a nationwide and California class for

25   violations of consumer protection laws.

26          6.      Defendant manufactures, distributes, advertises, markets and sells a variety of

27   purportedly naturally flavored products known as the Neuro beverage products, including, without

28

                                                        -2-
                              FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 3 of 34



 1   limitation, the neuroSONIC Energy Refreshed superfruit infusion, neuroBLISS white raspberry, and the

 2   neuroPROTEIN watermelon mint products (collectively, the “Products”).

 3          7.      The labeling of the Products is false and misleading and the Products are thus misbranded

 4   under consumer protection laws. Specifically, the Products are labeled as if they are flavored only with

 5   natural flavors when they in fact contain an undisclosed artificial flavor, malic acid, in violation of state

 6   and federal law.

 7          8.      Defendant’s packaging, labeling, and advertising scheme is intended to give consumers

 8   the impression that they are buying a premium, all-natural product with only natural flavoring

 9   ingredients instead of a product that contains artificial chemicals and that is artificially flavored.

10          9.      Plaintiffs, who were deceived by Defendant’s unlawful conduct and purchased the

11   Products in California, bring this action on their own behalf and on behalf of all other consumers to

12   remedy Defendant’s unlawful actions.

13          10.     On behalf of the Class as defined herein, Plaintiffs seek an Order compelling Defendant

14   to, among other things: (1) cease packaging, distributing, advertising and selling the Neuro beverage

15   products in violation of U.S. FDA regulations, California consumer protection laws, and state common

16   laws; (2) re-label or recall all existing deceptively packaged Neuro beverage products; (3) conduct a

17   corrective advertising campaign to inform consumers fully; (4) award Plaintiffs and other Class

18   members restitution, actual damages, and punitive damages; and (5) pay all costs of suit, expenses, and

19   attorneys’ fees.

20                                                   PARTIES

21          11.     Plaintiff Renee Young is a citizen of the State of California and resides in Windsor,

22   California.

23          12.     Plaintiff Joycette Goodwin is a citizen of the State of California and resides in Torrance,

24   California.

25          13.     Plaintiffs purchased the neuroSONIC Energy Refreshed superfruit infusion, neuroBLISS

26   white raspberry, and the neuroPROTEIN watermelon mint products for personal consumption several

27   times during the last three years in the State of California.

28

                                                         -3-
                               FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 4 of 34



 1          14.     Plaintiffs are informed and believe, and upon such information and belief allege, that

 2   Defendant Neurobrands, LLC is a Delaware limited liability company with its principal place of

 3   business located in Sherman Oaks, California.

 4          15. Plaintiffs are informed and believe, and upon such information and belief allege, that

 5   Defendant, at all times relevant, conducted business in the State of California and within this District.

 6                                            FACTUAL BACKGROUND

 7                Defendant Does Not Disclose that the Products Are Artificially Flavored.

 8          16.     Defendant’s labeling and advertising scheme is deliberately intended to give consumers

 9   the false impression that the Products are composed only of natural flavors, including, in the case of the

10   neuroSONIC Energy Refreshed superfruit infusion product purchased by Plaintiffs, “natural flavors”

11   and “no artificial colors or flavors.”

12          17.     The image below is a reproduction of the front label of the neuroSONIC Energy

13   Refreshed superfruit infusion product.

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       -4-
                               FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 5 of 34



 1          18.     As depicted, the neuroSONIC Energy Refreshed superfruit infusion product’s front label

 2   prominently displays a “natural flavors” designation with the notation “no artificial colors or flavors.”

 3   Defendant painstakingly and intentionally designed this product label and the other labels for its

 4   Products to deceive consumers into believing that there are no artificial ingredients, including artificial

 5   flavoring agents or artificial chemicals contained in the products.

 6          19.     All of the Products, however, contain a synthetic chemical flavoring compound

 7   identified as “malic acid.”     Specifically, the neuroSONIC Energy Refreshed superfruit infusion

 8   product’s back label states that the ingredients include: “Ingredients: reverse osmosis filtered water,

 9   crystalline fructose, natural flavors, reduced sugar fruit extracts (acai, pomegranate, blueberry), caffeine,

10   L-theanine (L-TeaActive®), citric acid, malic acid, fruit & vegetable juice (for color), sodium benzoate

11   & potassium sorbate (to preserve freshness), sucralose, alpha GPC, pyridoxine HCL, ergocalciferol,

12   cyanocobalamin.” (Emphasis added).

13          20.     This “malic acid” is an inexpensive synthetic chemical used in processed food products
14   to make the taste like tangy fresh fruits – like blueberries, lemons, mangos, or cherries, and in the
15   Products Plaintiffs purchased, like the “superfruit” or “watermelon” flavors advertised.
16          21.     Under these circumstances, the labels of the Neuro Products violate California and
17   federal statutes and state common law in multiple respects.
18          22.     First, because each of the Products contain additional flavoring ingredients that simulate
19   and reinforce the characterizing flavor, the front label is required by law to disclose those additional
20   flavors rather than misleadingly suggest that the Products are naturally flavored and contain no artificial
21   flavors. (California Health & Safety Code § 109875 et seq., (Sherman Law), incorporating 21 C.F.R. §
22   101.22.)1
23

24

25
     1
       California’s Sherman Food, Drug and Cosmetic Act, California Health & Safety Code § 109875 et
26   seq., incorporates into California law all regulations enacted pursuant to the U.S. Food Drug and
     Cosmetic Act. An act or omission that would violate an FDCA regulation necessarily violates
27   California’s Sherman Law. (Health & Safety Code, § 110100.) Regulatory citations in the text are to
28   California’s Sherman Law and reference the corresponding federal regulation for convenience.

                                                        -5-
                               FIRST AMENDED CLASS ACTION COMPLAINT
              Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 6 of 34



 1            23.     Second, the Products’ ingredient lists violate federal and state law because they identify,

 2   misleadingly, the malic acid flavoring only as the general “malic acid” instead of using the specific,

 3   non-generic name of the ingredient. (See 21 C.F.R. § 101.4(a)(1).)

 4            24.     Even more deceptive, however, is the fact that the Products, rather than being flavored

 5   only with natural and non-artificial flavors as the labels suggest, contain an undisclosed artificial flavor

 6   made from petrochemicals. Defendant conceals this from consumers.

 7            25.     There is a different, naturally-occurring form of malic acid found in some fruits and

 8   vegetables. Defendant does not use this type of malic acid; it instead adds a synthetic industrial chemical

 9   called d-1 malic acid,2 in the form of a racemic mixture of d- and 1-isomers, to flavor the Products and

10   make them taste like fresh fruit. Testing of the Neuro Sonic Energy Refreshed Superfruit Infusion

11   product that was conducted on August 6, 2018 confirms that it contains artificial d-l malic acid.

12            26.     This type of “malic acid” is not naturally-occurring but is in fact manufactured in

13   petrochemical plants from benzene or butane – components of gasoline and lighter fluid, respectively –

14   through a series of chemical reactions, some of which involve highly toxic chemical precursors and

15   byproducts.

16            27.     Both the natural and unnatural forms of malic acid are considered “GRAS” (generally

17   recognized as safe) for use as flavorings in foods marketed to adults3; the d-malic acid form, however,

18   has never been extensively studied for its health effects in human beings. Both forms confer a “tart,

19   fruity” flavor to food products.4

20            28.     Defendant uses this artificial petrochemical, d-1 malic acid, in its Products but pretends

21   otherwise, conflating the natural and artificial flavorings and deceiving consumers.

22            29.     Because they contain artificial flavoring, both federal and state law require the Products

23   to display both front- and back-label disclosures to inform consumer that they are artificially flavored.

24   (21 C.F.R. § 101.22.)

25   2
         D-malic acid is also called d-hydroxybutanedioic acid or (R)-(+)-2-Hydroxysuccinic acid.
26
     3
      The d-l form of malic acid, the one used by Defendant, is forbidden for use in baby foods out of health
27   concerns if consumed by infants.
28   4
         https://thechemco.com/chemical/malic-acid/ (last visited September 26, 2018).
                                                         -6-
                                FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 7 of 34



 1          30.     These Products have neither front-label nor back-label disclosures.               Defendant

 2   intentionally designed these Product labels without the required disclosure of “Artificial Flavoring” on

 3   the front or back of the label for the purpose of deceiving consumers into believing that there are no

 4   artificial ingredients, artificial flavoring agents or artificial chemicals contained in the Products. It is

 5   currently unknown whether the Products are also contaminated with precursor chemicals used in the

 6   manufacturing of d-1 malic acid.

 7          31.     California law, incorporating and identically mirroring U.S. Food, Drug and Cosmetic

 8   Act regulations by reference, requires that a food’s label accurately describe the nature of the food

 9   product and its characterizing flavors. (21 C.F.R. § 102.5(a).)

10          32.     Under FDA regulations, a recognizable primary flavor identified on the front label of a

11   food product is referred to as a “characterizing flavor.” (21 C.F.R. § 101.22.)

12          33.     FDA regulations and California law establish that if “the label, labeling, or advertising

13   of a food makes any direct or indirect representations with respect to the primary recognizable flavors

14   by word, vignette, e.g., description of a fruit, or other means” then “such flavor shall be considered the

15   characterizing flavor.” (California’s Sherman Law, incorporating 21 C.F.R. § 101.22(i).)

16          34.     “[W]atermelon Mint” and “natural flavors” are primary recognizable flavors identified

17   on the neuroPROTEIN beverage products’ front labels.             These are characterizing flavors under

18   California and federal regulations.

19          35.     If a product’s characterizing flavor is not created exclusively by the characterizing flavor

20   ingredient, the product’s front label must state that the product’s flavor was simulated or reinforced with

21   either or both of natural or artificial flavorings. If any artificial flavor is present which “simulates,

22   resembles or reinforces” the characterizing flavor, the food must be prominently labeled as “Artificially

23   Flavored.” (California’s Sherman Law, incorporating 21 C.F.R. § 101.22(i)(3), (4).)

24          36.     A food product’s label also must include a statement of the “presence or absence of any

25   characterizing ingredient(s) or component(s) … when the presence or absence of such ingredient(s) or

26   component(s) in the food has a material bearing on price or consumer acceptance … and consumers

27   may otherwise be misled about the presence or absence of the ingredient(s) or component(s) in the

28

                                                        -7-
                              FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 8 of 34



 1   food.” (California’s Sherman Law, incorporating 21 C.F.R. § 102.5(c).) Such statements must be in

 2   boldface print on the front display panel and of sufficient size for an average consumer to notice. (Id.)

 3           37.     The synthetic d-l malic acid in the Products simulates, resembles, and reinforces the

 4   characterizing fruit flavors of the Products. Under these regulations, Defendant was required to place

 5   prominently on the Products’ front labels a notice sufficient to allow California consumers to understand

 6   that the Products contained artificial flavorings.

 7           38.     Defendant failed to do so, deceiving consumers and violating California law, federal law,

 8   and corresponding state common laws.

 9           39.     Accordingly, Plaintiffs and the Class were unaware that the Products contained artificial

10   flavoring when they purchased them.

11           40.     When purchasing the Products, Plaintiffs and Class Members were seeking products of

12   particular qualities that were flavored only with the natural ingredients claimed on the label and which

13   did not contain artificial flavoring.

14           41.     Plaintiffs are not alone in these purchasing preferences. As reported in Forbes Magazine,

15   88% of consumers polled recently indicated they would pay more for foods perceived as natural or

16   healthy. “All demographics [of consumers] – from Generation Z to Baby Boomers – say they would

17   pay more” for such products, specifically including foods with no artificial flavors.5 Forty-one percent

18   (41%) of consumers rated the absence of artificial flavors in food products as “Very Important,” and

19   eighty percent (80%) of North American consumers are willing to pay a premium for foods with no

20   artificial ingredients.6

21           42.     John Compton, the CEO of a beverage manufacturer, spoke to investors at the Morgan

22   Stanley Consumer & Retail Conference, stating: “We have talked extensively to consumers about this

23   idea, and they come back and tell us the number one motivation for purchase is products that claim to

24   5
      Consumers Want Healthy Foods - And Will Pay More For Them”; Forbes Magazine, February 15,
25   2015. https://www.forbes.com/sites/nancygagliardi/2015/02/18/consumers-want-healthy-foods-and-
     will-pay-more-for-them/#4b8a6b4b75c5; (last visited September 26, 2018).
26
     6
      The Nielsen Company, Global Health and Wellness Survey, “Healthy Eating Habits Around the
27   World,” 2015; https://www.nielsen.com/content/dam/nielsenglobal/eu/
28   nielseninsights/pdfs/Nielsen%20Global%20Health%20and%20Wellness%20Report%20-
     %20January%202015.pdf; (last visited September 26, 2018)
                                                          -8-
                                FIRST AMENDED CLASS ACTION COMPLAINT
               Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 9 of 34



 1   be natural.” Defendant’s labeling and advertising reflect these consumer preferences – not by making

 2   the Products solely with natural ingredients, but instead by concealing the fact that the Products are

 3   artificially flavored.

 4             43.   California’s Health & Safety Code states that “[a]ny food is misbranded if it bears or

 5   contains any artificial flavoring, artificial coloring, or chemical preservative, unless its labeling states

 6   that fact.” (California Health & Safety Code, § 110740.)

 7             44.   California law requires Defendant to include sufficient notice on the Products’ labels to

 8   alert California consumers that the Products are artificially flavored. Defendant failed to do so.

 9   Accordingly, Defendant’s Products were misbranded and illegal to distribute or sell in California.

10   (California Health & Safety Code, §§ 110740, 110760, 110765.)

11             45.   Because the Products violated California law, they were misbranded when offered for

12   sale in California.

13             46.   Plaintiffs and the Class lost money as a result of Defendant’s conduct because they

14   purchased Products that contained undisclosed artificial flavors and were illegal to sell.

15   Plaintiffs’ Purchases of the Neurobrand Beverage Products

16             47.   Plaintiff Renee Young purchased the neuroPROTEIN watermelon mint products in

17   Windsor, California during the Class Period defined herein.

18             48.   Plaintiff Joycette Goodwin purchased the neuroSONIC superfruit infusion,

19   neuroPROTEIN watermelon mint, and neuroBLISS white raspberry products in Torrance, California

20   during the Class Period defined herein.

21             49.   Plaintiff Renee Young’s most recent purchase was in July 2016 at Wal-Mart located at

22   6650 Hembree Lane, Windsor, CA 95492.

23             50.   Plaintiff Joycette Goodwin’s most recent purchase was in July 2018 at Wal-Mart located

24   at 19503 Normandie Avenue, Torrance, CA 90501.

25             51.   Plaintiffs subsequently discovered Defendant’s unlawful acts as described herein, when

26   they learned that the Neurobrand beverage Products’ characterizing flavors were deceptively created or

27   reinforced using artificial flavoring even though Defendant failed to disclose that fact on the Neurobrand

28   labels.

                                                        -9-
                              FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 10 of 34



 1           52.     Plaintiffs were deceived by and relied upon the Products’ deceptive labeling, and

 2   specifically the omission of the legally-required notice that it contained artificial flavorings. Plaintiffs

 3   purchased the Neurobrand Products believing they were naturally flavored, based on the Products’

 4   deceptive labelling and failure to disclose that it was artificially flavored.

 5           53.     Plaintiffs, as reasonable consumers, are not required to subject consumer food products

 6   to laboratory analysis, scrutinize the back of the label to discover that the product’s front label is false

 7   and misleading, or search the label for information that federal regulations require be displayed

 8   prominently on the front – and, in fact, under state law are entitled to rely on statements that Defendant

 9   deliberately places on the Neurobrand Products’ labelling. Defendant, but not Plaintiffs, knew or should

10   have known that this labelling was in violation of federal regulations and state law.

11           54.     Because Plaintiffs reasonably assumed that the Neurobrand Products would be free of

12   artificial flavoring, based on the Products’ labels, when they were not, they did not receive the benefit

13   of their purchase. Instead of receiving the benefit of products free from artificial flavoring, they received

14   Products that were unlawfully labeled to deceive the consumer into believing that they were exclusively

15   naturally flavored and contained no artificial flavoring, in violation of federal and state labelling

16   regulations.

17           55.     Plaintiffs would not have purchased the Products in the absence of Defendant’s

18   misrepresentations and omissions. Had Defendant not violated California law, Plaintiffs would not have

19   been injured.

20           56.     The Neurobrand beverage products were worth less than what Plaintiffs paid for them

21   and Class members would not have paid as much as they have for the Products absent Defendant’s false

22   and misleading statements and omissions.

23           57.     Plaintiffs and the Class therefore lost money as a result of Defendant’s unlawful

24   behavior. Plaintiffs and the Class altered their position to their detriment and suffered loss in an amount

25   equal to the amounts they paid for the Products.

26           58.     Plaintiffs intend to, seek to, and will purchase the Products again when they can do so

27   with the assurance that the Products’ labels, which indicate that the Products are naturally flavored, is

28   lawful and consistent with the Products’ flavoring ingredients.

                                                        - 10 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 11 of 34



 1                                     CLASS ACTION ALLEGATIONS

 2          59.     Plaintiffs bring this action on behalf of themselves and all others similarly situated

 3   pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3).

 4          60.     The Nationwide Class is defined as follows:

 5                  All U.S. citizens who purchased the Products in their respective state of citizenship on

 6                  or after January 1, 2012 and until the Class is certified, for personal use and not for resale,

 7                  excluding Defendant and Defendant’s officers, directors, employees, agents and

 8                  affiliates, and the Court and its staff.

 9          61.     The California Class is defined as follows:

10                  All California citizens who made retail purchases of the Products in California on or after

11                  January 1, 2012 and until the Class is certified, for personal use and not for resale,

12                  excluding Defendant and Defendant’s officers, directors, employees, agents and

13                  affiliates, and the Court and its staff.

14          62.     During the Class Period, the Products unlawfully contained the undisclosed artificial

15   flavors d-malic acid or d-l malic acid and were otherwise improperly labeled. Defendant failed to label

16   the Products as required by California law.

17          63.     During the Class Period, Class members purchased the misbranded Products, paying a

18   price premium for those Products compared to similar products lawfully labeled.

19          64.     The proposed Classes meet all criteria for a class action, including numerosity,

20   commonality, typicality, predominance, superiority, and adequacy of representation.

21          65.     This action has been brought and may properly be maintained as a class action against

22   Defendant. While the exact number and identities of other Class Members are unknown to Plaintiffs at

23   this time, Plaintiffs are informed and believe that there are hundreds of thousands of Members in the

24   Class. The Members of the Class are so numerous that joinder of all Members is impracticable and the

25   disposition of their claims in a class action rather than in individual actions will benefit the parties and

26   the courts.

27          66.     The proposed Classes satisfy typicality. Plaintiffs’ claims are typical of and are not

28   antagonistic to the claims of other Class members. Plaintiffs and the Class members all purchased the

                                                        - 11 -
                              FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 12 of 34



 1   Products, were deceived by the false and deceptive labeling, and lost money as a result, purchasing

 2   Products that were illegal to sell in California.

 3           67.     The proposed Class satisfies superiority. A class action is superior to any other means

 4   for adjudication of the Class members’ claims because each Class member’s claim is modest, based on

 5   the Products’ retail purchase prices which are generally under $5.00 per unit. It would be impractical

 6   for individual Class members to bring individual lawsuits to vindicate their claims.

 7           68.     Because Defendant’s misrepresentations were made on the label of the Products, all

 8   Class members including Plaintiffs were exposed to and continue to be exposed to the omissions and

 9   affirmative misrepresentations. If this action is not brought as a class action, Defendant can continue to

10   deceive consumers and violate California law with impunity.

11           69.     The proposed Class Representatives satisfy the adequacy of representation requirement.

12   Plaintiffs are adequate representatives of the Class as they seek relief for the Class, their interests do not

13   conflict with the interests of the Class members, and they have no interests antagonistic to those of other

14   Class members. Plaintiffs have retained counsel competent in the prosecution of consumer fraud and

15   class action litigation.

16           70.     The proposed Classes satisfy commonality and predominance. There is a well-defined

17   community of interest in questions of law and fact common to the Class, and these predominate over

18   any individual questions affecting individual Class members in this action.

19           71.     Questions of law and fact common to Plaintiffs and the Class include:

20           a.      Whether Defendant failed to disclose the presence of the artificial flavoring ingredient

21   d-l malic acid in the Product;

22           b.      Whether Defendant’s labeling omissions and representations constituted false

23   advertising under California law;

24           c.      Whether Defendant’s conduct constituted a violation of California’s Unfair Competition

25   Law;

26           d.      Whether Defendant’s conduct constituted a violation of California’s Consumer Legal

27   Remedies Act;

28

                                                         - 12 -
                                FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 13 of 34



 1          e.      Whether Defendant’s label statements claiming natural and no artificial flavors was an

 2   affirmative representation of the Product’s composition and conveyed an express warranty;

 3          f.      Whether Defendant’s conduct constitutes a breach of implied warranties under

 4   California’s Commercial Code;

 5          g.      Whether the statute of limitations should be tolled on behalf of the Class;

 6          h.      Whether the Class is entitled to restitution, rescission, actual damages, punitive damages,

 7   attorney fees and costs of suit, and injunctive relief; and

 8          i.      Whether members of the Class are entitled to any such further relief as the Court deems

 9   appropriate.

10          72.     Plaintiffs will fairly and adequately protect the interests of the Class, have no interests

11   that are incompatible with the interests of the Class, and have retained counsel competent and

12   experienced in class litigation.

13          73.     Defendant has acted on grounds applicable to the entire Class, making final injunctive

14   relief or declaratory relief appropriate for the Class as a whole.

15          74.     Class treatment is therefore appropriate under Federal Rule of Civil Procedure 23.

16          75.     Class damages will be adduced at trial through expert testimony and other competent

17   evidence.

18          76.     California law holds that the price-premium consumers paid for the falsely-advertised

19   Products, as a percentage of the Products’ retail prices, is a proper measure of Class damages.

20          77.     Food-industry consumer research is consistent and readily supports such estimates of

21   that price-premium, as consumers quantitatively report that they seek out, value, and are willing to pay

22   a premium for food products with no artificial flavors.

23          78.     On information and belief, based on publicly-available information, Plaintiffs allege that

24   the total amount in controversy exclusive of fees, costs, and interest, based on the estimated price

25   premium and Product revenues for sales to the Class in California during the proposed Class Period,

26   exceeds $5 million.

27

28

                                                       - 13 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 14 of 34



 1                                            CAUSES OF ACTION

 2                                          FIRST CAUSE OF ACTION

 3                                             FRAUD BY OMISSION

 4                                           CAL. CIV. CODE §§ 1709-1710

 5                                         and the common laws of all States

 6                       (on behalf of the Nationwide Class and the California Class)

 7           79.     Plaintiffs re-allege and incorporate by reference the allegations made elsewhere in the

 8   FAC as if set forth in full herein.

 9           80.     Plaintiffs bring this claim for fraud by omission pursuant to California Civil Code §§

10   1709-1710, et seq. and the common laws of all States. The elements of fraud are substantially similar

11   from state to state, thus making nationwide class certification appropriate.

12           81.     Defendant actively concealed material facts, in whole or in part, with the intent to induce

13   Plaintiffs and members of the Class to purchase the Products. Specifically, Defendant actively

14   concealed the truth about the Products by not disclosing the existence of artificial flavoring ingredients

15   on the front label of the Products as is required by California and federal law.

16           82.     Plaintiffs and the Class were unaware of these omitted material facts and would not

17   have purchased the Products, or would have paid less for the Products, if they had known of the

18   concealed facts.

19           83.     Plaintiffs and the Class suffered injuries that were proximately caused by Defendant’s

20   active concealments and omissions of material facts.

21           84.     Defendant’s fraudulent concealments and omissions were a substantial factor in causing

22   the harm suffered by Plaintiffs and the Class members as they would not have purchased the Products,

23   or would have paid less for the Products if all material facts were properly disclosed.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        - 14 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 15 of 34



 1                                          SECOND CAUSE OF ACTION

 2                                  NEGLIGENT MISREPRESENTATION

 3                                           CAL. CIV. CODE §§ 1709-1710

 4                                          and the common laws of all States

 5                        (on behalf of the Nationwide Class and the California Class)

 6           85.     Plaintiffs re-allege and incorporate by reference the allegations made elsewhere in the

 7   FAC as if set forth in full herein.

 8           86.     Plaintiffs bring this claim for negligent misrepresentation pursuant to California Civil

 9   Code §§ 1709-1710, et seq. and the common laws of all States. The elements of negligent

10   misrepresentation are substantially similar from state to state, thus making nationwide class

11   certification appropriate.

12           87.     Defendant had a duty to disclose to Plaintiffs and the Class members the existence of

13   artificial flavoring ingredients on the front labels of the Products pursuant to California and federal

14   law. Defendant was in a superior position than Plaintiffs and the Class members such that reliance by

15   Plaintiffs and the Class members was justified. Defendant possessed the skills and expertise to know

16   the type of information that would influence a consumer’s purchasing decision.

17           88.     During the applicable Class period, Defendant negligently or carelessly misrepresented,

18   omitted, and concealed from consumers material facts regarding the products, including the existence

19   of artificial flavoring ingredients.

20           89.     Defendant was careless in ascertaining the truth of its representations in that it knew or

21   should have known that Plaintiffs and the Class members would not have realized the true existence of

22   artificial flavoring ingredients in the Products.

23           90.     Plaintiffs and the Class members were unaware of the falsity of Defendant’s

24   misrepresentations and omissions and, as a result, justifiably relied on them when making the decision

25   to purchase the Products.

26           91.     Plaintiffs and the Class members would not have purchased the Products, or would have

27   paid less for the Products, if the true facts had been known.

28

                                                         - 15 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 16 of 34



 1

 2                                      THIRD CAUSE OF ACTION

 3            VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT

 4                                      CAL. CIV. CODE §§ 1750, et seq.

 5                                    (on behalf of the California Class)

 6          92.     Plaintiffs re-allege and incorporate herein by reference the allegations contained in all

 7   preceding paragraphs, and further allege as follows:

 8          93.     The California Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq.

 9   (“CLRA”) prohibits any unfair, deceptive and unlawful practices, and unconscionable commercial

10   practices in connection with the sale of any goods or services to consumers.

11          94.     Plaintiffs and the Class are “consumers” as defined by Cal. Civ. Code § 1761(d). The

12   Products are a “good” as defined by Cal. Civ. Code § 1761.

13          95.     Defendant’s failure to label the Products in compliance with federal and state labeling

14   regulations was an unfair, deceptive, unlawful, and unconscionable commercial practice.

15          96.     Defendant’s conduct violates the CLRA, including but not limited to, the following

16   provisions:

17          § 1770(a)(5): representing that goods have characteristics, uses, or benefits which they do not

18             have.

19          § 1770(a)(7): representing that goods are of a particular standard, quality, or grade if they are of

20             another.

21          § 1770(a)(9): advertising goods with intent not to sell them as advertised.

22          § 1770(a)(16): representing the subject of a transaction has been supplied in accordance with a

23             previous representation when it has not.

24          97.     As a result of Defendant’s violations, Plaintiffs and the Class suffered ascertainable

25   losses in the form of the price premiums they paid for the deceptively labeled and marketed Products,

26   which they would not have paid had these Products been labeled truthfully, and in the form of the

27   reduced value of the Products purchased compared to the Products as labeled and advertised.

28

                                                      - 16 -
                             FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 17 of 34



 1          98.     On or about September 25, 2018, prior to filing this action, Plaintiffs sent a CLRA notice

 2   letter to Defendant which complies with California Civil Code § 1782(a). Plaintiffs sent Defendant,

 3   individually and on behalf of the proposed Class, a letter via Certified Mail, advising Defendant that it

 4   is in violation of the CLRA and demanding that it cease and desist from such violations and make full

 5   restitution by refunding the monies received therefrom. A copy of Plaintiffs’ September 25, 2018

 6   CLRA letter is attached hereto as Exhibit 1.

 7          99.     More than thirty days have passed since Plaintiffs sent Defendant their CLRA letter and

 8   Defendant has failed to take the corrective action described in Plaintiffs’ letter. Wherefore, Plaintiffs

 9   seek damages, restitution, injunctive relief, and attorneys’ fees and costs for Defendant’s violations of

10   the CLRA.

11                                      FOURTH CAUSE OF ACTION

12   VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW, (UNLAWFUL PRONG)

13                                 CAL. BUS. & PROF. CODE §§ 17200, et seq.

14                                     (on behalf of the California Class)

15          100.    Plaintiffs re-allege and incorporate by reference each and every allegation contained

16   elsewhere in this FAC as if fully set forth herein.

17          101.    Section 17200 of the California Business & Professions Code (“Unfair Competition

18   Law” or “UCL”) prohibits any “unlawful,” “unfair” and “fraudulent” business practice. Section 17200

19   specifically prohibits any “unlawful . . . business act or practice.”

20          102.    The UCL borrows violations of other laws and statutes and considers those violations

21   also to constitute violations of California law.

22          103.    Defendant’s practices as described herein were at all times during the Class Period and

23   continue to be unlawful under, inter alia, FDA regulations and California’s Sherman Law.

24          104.    Among other violations, Defendant’s conduct in unlawfully packaging and labeling and

25   distributing the Product in commerce in California violated U.S. FDA and California packaging and

26   labeling regulations.

27          105.    The Products’ front labels fail to disclose that they contain synthetic artificial flavoring,

28   in violation of 21 C.F.R. § 101.22 and California’s Sherman Law.

                                                        - 17 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 18 of 34



 1          106.    The “neuroPROTEIN watermelon mint” Product, for example, contains the synthetic

 2   dl-malic acid flavoring ingredient and does not contain any watermelon juice.

 3          107.    The dl-malic acid is a synthetic flavoring material which creates, simulates, or reinforces

 4   the characterizing “Watermelon” flavor of the Product.

 5          108.    The dl-malic acid in the Neurobrand Products are not derived from any natural material

 6   as defined in the applicable state regulations and is therefore, by law, an artificial flavor.

 7          109.    Defendant fails to inform consumers of the presence of artificial flavors in the Products

 8   on the front label as required by law.

 9          110.    Defendant’s packaging, labeling, advertising, and marketing of its Neuro beverages are

10   intentionally designed to give consumers the impression that they are buying a natural product instead

11   of a product that contains artificial flavors, and are therefore likely to deceive reasonable consumers.

12          111.    Defendant’s conduct further violates other applicable California and federal regulations

13   as alleged herein.

14          112.    Defendant’s practices are therefore unlawful under Section 17200 et seq. of the

15   California Civil Code.

16                                        FIFTH CAUSE OF ACTION

17                VIOLATION OF THE UNFAIR COMPETITION LAW (UNFAIR PRONG)

18                                 CAL. BUS. & PROF. CODE §§ 17200, et seq.

19                                      (on behalf of the California Class)

20          113.    Plaintiffs re-allege and incorporate by reference each and every allegation contained

21   elsewhere in this FAC as if fully set forth herein.

22          114.    Section 17200 of the California Business & Professions Code (“Unfair Competition

23   Law” or “UCL”) prohibits any “unfair . . . business act or practice.” Defendant’s practices violate the

24   Unfair Competition Law “unfair” prong as well.

25          115.    Defendant’s practices as described herein are “unfair” within the meaning of the

26   California Unfair Competition Law because the conduct is unethical and injurious to California

27   residents and the utility of the conduct to Defendant does not outweigh the gravity of the harm to

28   consumers.

                                                        - 18 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 19 of 34



 1           116.    While Defendant’s decision to label the Products deceptively and in violation of

 2   California law may have some utility to Defendant in that it allows Defendant to sell the Products to

 3   consumers who otherwise would not purchase an artificially-flavored product at the premium retail

 4   price, or at all, if it were labeled correctly, and to realize higher profit margins than if it formulated or

 5   labeled the Products lawfully, this utility is small and far outweighed by the gravity of the harm inflicted

 6   on California consumers.

 7           117.    The consumer injury was substantial, not outweighed by benefits to consumers or

 8   competition, and not one that consumers themselves could reasonably have avoided.

 9           118.    Defendant’s conduct also injures competing beverage manufacturers, distributors, and

10   sellers that do not engage in the same unfair and unethical behavior.

11           119.    Moreover, Defendant’s practices violate public policy expressed by specific

12   constitutional, statutory, or regulatory provisions, including the Sherman Law, the False Advertising

13   Law, and the FDA regulations cited herein.

14           120.    Plaintiffs’ purchases and all California Class members’ purchases of the Products took

15   place in California.

16           121.    Defendant labeled the Products in violation of federal regulations and California law

17   requiring truth in labeling.

18           122.    Defendant consciously failed to disclose material facts to Plaintiffs and the Class in

19   Defendant’s advertising and marketing of the Products.

20           123.    Defendant’s conduct is unconscionable because, among other reasons, it violates 21

21   C.F.R. § 101.22(c), which requires all foods containing artificial flavoring to include:

22           A statement of artificial flavoring . . . [which] shall be placed on the food or on its

23           container or wrapper, or on any two or all three of these, as may be necessary to render

24           such a statement likely to be read by the ordinary person under customary conditions of

25           purchase and use of such food.

26           124.    Defendant’s conduct is also “unconscionable” because it violates, inter alia, 21 C.F.R.

27   § 101.22, which requires all food products for which artificial flavoring provides a characterizing flavor

28   to disclose this fact prominently on the product’s front label.

                                                        - 19 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 20 of 34



 1          125.    Defendant intended that Plaintiffs and the Class rely on Defendant’s acts and omissions

 2   to induce them to purchase the Products.

 3          126.    Had Defendant disclosed all material information regarding the Products, Plaintiffs and

 4   the Class would not have purchased the Products or would only have been willing to pay less for the

 5   Products than they did.

 6          127.    Plaintiffs suffered an injury in fact and lost money or property as a result of Defendant’s

 7   deceptive advertising: they were denied the benefit of the bargain when they purchased the Products

 8   based on Defendant’s violation of the applicable laws and regulations, and purchased the Products in

 9   favor of competitors’ products, which are less expensive, contain no artificial flavoring, or are lawfully

10   labeled.

11          128.    The acts, omissions, and practices of Defendant detailed herein proximately caused

12   Plaintiffs and other members of the Class to suffer an ascertainable loss in the form of, inter alia, the

13   price premium of monies spent to purchase the Products they otherwise would not have, and they are

14   entitled to recover such damages, together with appropriate penalties, including restitution, damages,

15   attorneys’ fees and costs of suit.

16          129.    Section 17200 also prohibits any “unfair, deceptive, untrue or misleading advertising.”

17   For the reasons set forth above, Defendant engaged in unfair, deceptive, untrue and misleading

18   advertising in violation of California Business & Professions Code § 17200.

19          130.    Pursuant to California Business & Professions Code § 17203, Plaintiffs seek an order

20   requiring Defendant to immediately cease such acts of unlawful, unfair, and fraudulent business

21   practices and requiring Defendant to return to the Class the amount of money improperly collected.

22                                          SIXTH CAUSE OF ACTION

23                   VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW

24                                 CAL. BUS. & PROF. CODE §§ 17500, et seq.

25                                        (on behalf of the California Class)

26          131.    Plaintiffs re-allege and incorporate by reference each and every allegation contained

27   elsewhere in this FAC as if fully set forth herein.

28

                                                        - 20 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 21 of 34



 1           132.     Defendant made and distributed, in California and in interstate commerce, Products that

 2   unlawfully fail to disclose the presence of artificial flavoring as required by federal and state labeling

 3   regulations.

 4           133.     The Products’ labeling and advertising in California presents the Products as if they

 5   were naturally flavored with no artificial colors or flavors.

 6           134.     Under California’s False Advertising Law (“FAL”), Business and Professions Code §

 7   17500 et seq.,

 8           “It is unlawful for any person, firm, corporation or association, or any employee thereof with

 9           intent directly or indirectly to dispose of real or personal property . . . to make or disseminate

10           or cause to be made or disseminated before the public in this state, or to make or disseminate

11           or cause to be made or disseminated from this state before the public in any state, in any

12           newspaper or other publication, or any advertising device . . . any statement, concerning that

13           real or personal property . . . which is untrue or misleading, and which is known, or which by

14           the exercise of reasonable care should be known, to be untrue or misleading. . . .” Cal. Bus. &

15           Prof. Code § 17500.

16           135.     Defendant’s labeling and advertising statements on the Products’ labels and in

17   advertising and marketing materials are “advertising device[s]” under the FAL.

18           136.     Defendant’s labeling and advertising statements, which communicated to consumers

19   that the Products contain no artificial flavors and concealed the fact that they in fact contain synthetic

20   artificial flavoring, were untrue and misleading, and Defendant at a minimum by the exercise of

21   reasonable care should have known those actions were false or misleading.

22           137.     Defendant’s labeling and advertising for Products as naturally flavored beverages which

23   contain no artificial colors or flavors is deceptive in light of the fact that the Products actually contain

24   the artificial flavor d-l-malic acid.

25           138.     Defendant’s conduct violated California’s False Advertising Law.

26                                       SEVENTH CAUSE OF ACTION

27                                  BREACH OF EXPRESS WARRANTIES

28                                           CAL. COMM. CODE § 2313

                                                        - 21 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 22 of 34



 1               (on behalf of the California Class and all states with substantially similar laws)

 2           139.     Plaintiffs re-allege and incorporate by reference each and every allegation contained

 3   elsewhere in this FAC as if fully set forth herein.

 4           140.     The Products’ front label representations misleadingly suggest that the Products are

 5   naturally flavored such as with watermelon or raspberries and contain no artificial flavors.

 6           141.     Defendant’s front label statement of contents, for example, “Watermelon Mint,”

 7   “natural flavors,” and “no artificial colors or flavors” was an affirmative representation of the Product’s

 8   composition creating an express warranty.

 9           142.     These promises became part of the basis of the bargain between the parties and thus

10   constituted an express warranty, which Defendant breached because the Products are artificially

11   flavored.

12           143.     Defendant sold the goods to Plaintiffs and the other Class members who bought the

13   goods from Defendant.

14           144.     Plaintiffs and the Class did not receive goods as warranted by Defendant.

15           145.     Within a reasonable amount of time after Plaintiffs discovered that the Products

16   contained synthetic flavorings, Plaintiffs notified Defendant of such breach.

17           146.     As a proximate result of this breach of warranty by Defendant, Plaintiffs and the Class

18   have been damaged in an amount to be determined at trial.

19                                        EIGHT CAUSE OF ACTION

20                                  BREACH OF IMPLIED WARRANTIES

21                                           CAL. COMM. CODE § 2314

22               (on behalf of the California Class and all states with substantially similar laws)

23           147.     Plaintiffs re-allege and incorporate the allegations made elsewhere in the FAC as if set

24   forth in full herein.

25           148.     Defendant’s label representations also created implied warranties that the product was

26   suitable for a particular purpose, specifically as an exclusively naturally-flavored beverage product

27   containing no artificial flavors. Defendant breached this warranty.

28           149.     The Products’ front labels misleadingly imply that they are flavored only with the

                                                       - 22 -
                               FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 23 of 34



 1   natural ingredients comprising the characterizing flavors.

 2          151.     As alleged in detail above, at the time of purchase Defendant had reason to know that

 3   Plaintiffs, as well as all members of the Class, intended to use the Products as naturally-flavored

 4   beverage products.

 5          152.     This became part of the basis of the bargain between the parties.

 6          153.     Based on that implied warranty, Defendant sold the goods to Plaintiffs and other Class

 7   members who bought the goods from Defendant.

 8          154.     At the time of purchase, Defendant knew or had reason to know that Plaintiffs and the

 9   Class members were relying on Defendant’s skill and judgment to select or furnish a product that was

10   suitable for this particular purpose, and Plaintiffs and the Class justifiably relied on Defendant’s skill

11   and judgment.

12          155.     The Products were not suitable for this purpose.

13          156.     Plaintiffs purchased the Products believing they had the qualities Plaintiffs sought,

14   based on the deceptive advertising and labeling, but the Products were actually unsatisfactory to

15   Plaintiffs for the reasons described herein.

16          157.     The Products were not merchantable in California, as they were not of the same quality

17   as other products in the category generally acceptable in the trade.

18          158.     The Products would not pass without objection in the trade when packaged with the

19   existing labels, because the Products were misbranded and illegal to sell in California. Cal. Comm.

20   Code 2314(2)(a).

21          159.     The Products also were not acceptable commercially and breached the implied warranty

22   because they were not adequately packaged and labeled as required. Cal. Comm. Code 2314(2)(e).

23          160.     The Products also were not acceptable commercially and breached the implied warranty

24   because they did not conform to the promises or affirmations of fact made on the container or label,

25   Cal. Comm. Code 2314(2)(f), and other grounds as set forth in Commercial Code section 2314(2).

26          161.     By offering the Products for sale and distributing the Products in California, Defendant

27   also warranted that the Products were not misbranded and were legal to purchase in California. Because

28   the Products were misbranded in several regards and were therefore illegal to sell or offer for sale in

                                                       - 23 -
                              FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 24 of 34



 1   California, Defendant breached this warranty as well.

 2          162.    As a result of this breach, Plaintiffs and the other California consumers in the Class did

 3   not receive goods as impliedly warranted by Defendant.

 4          163.    Within a reasonable amount of time after the Plaintiffs discovered that the Products

 5   breached these warranties, Plaintiffs notified Defendant of such breach.

 6          164.    As a proximate result of this breach of warranty, Plaintiffs and other California

 7   consumers have been damaged in an amount to be determined at trial.

 8          165.    As a result, Plaintiffs, the Class, and the general public are entitled to injunctive and

 9   equitable relief, restitution, and an order for the disgorgement of the funds by which Defendant was

10   unjustly enriched.

11                                           PRAYER FOR RELIEF

12          WHEREFORE, Plaintiffs, on behalf of themselves, all others similarly situated, and the general

13   public, pray for judgment against Defendant as follows:

14          A.      An order confirming that this action is properly maintainable as a class action as defined

15                  above;

16          B.      An order appointing Plaintiffs as class representatives and The Law Office of Ronald

17                  A. Marron as counsel for the Class;

18          C.      An order requiring Defendant to bear the cost of Class notice;

19          D.      An order declaring that the conduct complained of herein violates the CLRA;

20          E.      An order declaring that the conduct complained of herein violates the UCL;

21          F.      An order declaring that the conduct complained of herein violates the FAL;

22          G.      An order declaring that the conduct complained of herein breached express warranties,

23                  implied warranties, or both;

24          H.      An order requiring Defendant to disgorge any benefits received from Plaintiffs and any

25                  unjust enrichment realized as a result of the improper and misleading labeling,

26                  advertising, and marketing of the Products;

27          I.      An order requiring Defendant to pay restitution and damages to Plaintiffs and Class

28                  members so that they may be restored any money which was acquired by means of any

                                                      - 24 -
                             FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 25 of 34



 1                 unfair, deceptive, unconscionable or negligent acts;

 2          J.     An award of punitive damages in an amount to be proven at trial;

 3          K.     An order enjoining Defendant’s deceptive and unfair practices;

 4          L.     An order requiring Defendant to conduct corrective advertising;

 5          M.     An award of pre-judgment and post-judgment interest;

 6          N.     An award of attorney fees and costs; and

 7          O.     Such other and further relief as this Court may deem just, equitable, or proper.

 8                                               JURY DEMAND

 9          Plaintiffs demand a trial by jury on all claims for damages. Plaintiffs do not seek a jury trial for

10   claims sounding in equity.

11
     DATED: December 17, 2018                      Respectfully Submitted,
12

13
                                                   /s/ Ronald A. Marron
14                                                 Ronald A. Marron
15                                                 LAW OFFICES OF RONALD A. MARRON
16                                                 Ronald A. Marron
                                                   ron@consumersadvocates.com
17                                                 Michael T. Houchin
                                                   mike@consumersadvocates.com
18                                                 651 Arroyo Drive
                                                   San Diego, CA 92103
19                                                 Telephone: (619) 696-9006
20                                                 Fax: (619) 564-6665

21                                                 PACIFIC TRIAL ATTORNEYS
                                                   A Professional Corporation
22                                                 SCOTT J. FERRELL (SBN 202091)
                                                   sferrell@pacifictrialattorneys.com
23                                                 4100 Newport Place Drive, Ste. 800
                                                   Newport Beach, CA 92660
24                                                 Tel: (949) 706-6464
                                                   Fax: (949) 706-6469
25                                                 Counsel for Plaintiffs and the Proposed
                                                   Class
26
27

28

                                                      - 25 -
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 26 of 34




                              EXHIBIT 1
         Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 27 of 34

                                            L A W O F F IC E S O F

                              RONALD A. MARRON
                              A P R O F E S S IO N A L L A W C O R P O R A T IO N
651 Arroyo Drive                                                                    Tel: 619.696.9006
San Diego, California 92103                                                         Fax: 619.564.6665

                                         September 25, 2018


Via: Certified Mail, receipt acknowledgment with signature requested


Diana Jenkins, CEO
Neurobrands, LLC
15303 Ventura Blvd, Suite 675
Sherman Oaks, CA 91403

Greg Buscher, CFO
Neurobrands, LLC
15303 Ventura Blvd, Suite 675
Sherman Oaks, CA 91403

Re:     California Consumers Legal Remedies Act (CLRA) Demand Letter, Notice of
        Anticipated Litigation and Duty to Preserve Evidence

Dear Ms. Jenkins and Mr. Buscher,

In your roles as President and Chief Financial Officer for and on behalf of Neurobrands, LLC
PLEASE TAKE NOTICE that this notice letter constitutes the required 30-day notice before
claims for damages may be filed under the Consumers Legal Remedies Act, California Civ.
Code 1750 et seq. (“CLRA”), as well as the required pre-filing attempt to settle such a dispute
under the California Private Attorney General Statute.

Our clients, Ms. Renee Young and Ms. Joycette Goodwin purchased Neurobrand Beverages (the
“Products”) for personal and household use in California several times since 2015. The products
are falsely advertised and further are misbranded under California law as each such Product
contains undisclosed artificial flavoring.

An example of the Product’s front label is shown below.
        Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 28 of 34
Page |2


                                         Product Front Label




The Products’ front labels fail to identify the Products as artificially flavored. However, for
example, for the Sonic Energy Refreshed Superfruit Infusion product, the back-label states it
includes the following ingredients: “Carbonated water, crystalline fructose, natural flavors, citric
acid, malic acid, fruit and vegetable juice (for color), potassium sorbate, sodium benzoate,
sucralose, pyridoxine HCI, soy lecithin.”


The product labels fail to identify the Products as artificially flavored though they contain artificial
malic acid. Instead, the products are falsely advertised as having “no artificial colors or flavors”
and further are misbranded under California law as such Products contain undisclosed artificial
flavors. The Product labels are therefore misleading and violates U.S. federal and California state
labeling laws; constitutes false advertising as well as unfair competition and violations of the
CLRA under California law.

While some forms of malic acid are natural, the malic acid in the Neurobrand products were found
to be an artificial flavoring made from petrochemicals. Malic acid comes in two chemical forms.
The l-malic acid form is a fruit acid that is found in fruits and vegetables and may be isolated from
those sources, though it may also be produced industrially by chemical synthesis. The d- form of
malic acid is not derived from natural sources, however; it is produced by chemical synthesis from
certain petrochemicals, chiefly butane or benzene, through an intermediate conversion to maleic
anhydride.

The malic acid in the Neurobrand Products were found to include d-malic acid, the synthetic
petrochemical version of the compound. U.S. FDA regulations, incorporated verbatim into
California’s Sherman Law, define an artificial flavor as “. . . any substance, the function of which
is to impart flavor, which is not derived from a spice, fruit or fruit juice, vegetable or vegetable
           Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 29 of 34
Page |3


juice, edible yeast, herb, bark, bud, root, leaf or similar plant material, meat, fish, poultry, eggs,
dairy products, or fermentation products thereof.” 21CFR101.22 (a)(1)

The d-malic acid in the Neurobrand Products are derived from a petrochemical, not from “a spice,
fruit or fruit juice, vegetable or vegetable juice, edible yeast, herb, bark, bud, root, leaf or similar
plant material, meat, fish, poultry, eggs, dairy products, or fermentation products thereof.” Id. The
malic acid in the Products is therefore an artificial flavor under U.S. federal and California law.
Id.

Artificial flavors in food products must, under both U.S. and California law, be disclosed as such
in the back-label ingredient list and on the front label in any product for which the artificial flavor
simulates, resembles, or reinforces the characterizing flavor. See 21 CFR 101.22 (c), (g)(3), (h),
and (i). The malic acid in the Products simulate, resemble, or reinforce the characterizing labeled
fruit flavor.

Neurobrand’s failure to disclose the artificial flavoring material on both the front and back labels
of the Products therefore violates Federal regulations and California law.1 The Products are
misbranded and falsely advertised under California law, violate the CLRA as well as other
California laws and regulations, and are illegal to sell in California with the current labeling.

Because the Products’ labels failed to disclose the artificial flavoring, Ms. Renee Young and Ms.
Joycette Goodwin were not aware at the time they purchased the Products that they were artificially
flavored. Had the labels properly disclosed this, as required by California and Federal law, Ms.
Renee Young and Ms. Joycette Goodwin and the class of California and/or U.S. consumers they
propose to represent would not have purchased the Products or would not have paid the advertised
prices for them.

Additional related products

California’s CLRA notice procedure requires that all products intended to be included in
subsequent CLRA litigation also be listed in the notice letter. The following Neurobrand products,
in addition to the above-identified Product, also contain undisclosed artificial flavoring in the form
of d-malic acid and are therefore included in this notice letter as well:

       · Neuro Bliss Reduce Stress
       · Neuro Sleep Sweet Dreams
       · Neuro Protein Stronger You
       · Neuro Trim A New You
       · Neuro Daily Health
       · Neuro Gasm Playful Energy
       · Neuro Aqua Premium Hydration
       · any other Neuro Drinks containing artificial d-malic acid that were offered for sale during
the Class period (collectively the “Additional Products”).



1
    This failure to disclose likely violates other states’ consumer protection statutes as well.
        Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 30 of 34
Page |4


Ms. Renee Young and Ms. Joycette Goodwin assert that these Additional Products also contain
undisclosed or concealed artificial flavors, are therefore also mislabeled and misbranded under
California law, and are similarly unlawful to sell in California. By this letter, Ms. Renee Young
and Ms. Joycette Goodwin also provide the required CLRA pre-litigation notice regarding the
Additional Products.

Class members in the proposed class of purchasers that Ms. Renee Young and Ms. Joycette
Goodwin will represent in a putative class action purchased one or more of the Neurobrand
products described herein. On behalf of themselves, all others similarly situated, and the general
public, our clients therefore hereby demand that you remedy the above-described violations within
30 days of your receipt of this letter. This letter demands that you take prompt and specific
corrective action, to include:

            1. Revising the Products’ and the Alternative Products’ labeling such that all
     labels properly disclose any included artificial flavoring and do not improperly imply
     that the product is flavored only by natural flavor ingredients when it contains
     artificial flavoring, or,

          2. reformulating the Products and the Alternative Products so that they do not
     include undisclosed artificial flavors;
          and,

           3. recalling, or in the alternative, issuing mandatory corrected labels and
     instructions for re-labeling all currently unsold improperly-labeled stock;

           4. conducting a corrective advertising campaign to inform consumers regarding
     the former improper product labeling; and,

          5. initiating a process to refund monies paid by California consumers who
     purchased the above-listed Product and Additional Products that contained
     undisclosed artificial flavoring from January 1, 2012 to the present, where such
     products were not labeled to disclose the included artificial flavoring.

        Breach of Warranties and Violations of the Consumers Legal Remedies Act

This letter serves to notify you that the Neurobrand Products’ packaging claims created express
and implied warranties under the Magnuson Moss Warranty Act, 15 U.S.C. section 2301, et seq.
and state law. Those warranties formed part of the benefit of the bargain and when the Products
were not as warranted by YOU, our client suffered economic loss.

Please also be advised that the alleged unfair methods of competition or unfair or deceptive acts
or practices are in violation of the Consumers Legal Remedies Act (“CLRA”) and include, but
are not necessarily limited to:

§ 1770(a)(5): representing that goods have characteristics, uses, or benefits which they do not
have.
        Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 31 of 34
Page |5



§ 1770(a)(7): representing that goods are of a particular standard, quality, or grade if they are of
another.

§ 1770(a)(9): advertising goods with intent not to sell them as advertised.

§ 1770(a)(10): Advertising goods or services with intent not to supply reasonably expectable
demand, unless the advertisement discloses a limitation of quantity.

§ 1770(a)(16): representing the subject of a transaction has been supplied in accordance with a
previous representation when it has not.

If you do not promptly initiate these corrective actions, our clients, on behalf of themselves, all
others similarly situated, and the general public, will bring legal claims for injunctive relief and
actual and punitive damages under the CLRA and any other applicable consumer laws and
regulations, to compel these steps, as well as seeking any other legally-appropriate restitution
and/or damages, attorneys’ fees, costs, incentive awards, and the costs of class notice and
administration. If you do timely initiate these corrective actions our clients may choose not to seek
injunctive relief but reserves the right to proceed with legal action on the basis of all past violations.

I would also like to remind you of your legal duty to preserve all records relevant to such potential
litigation. See, e.g., Convolve, Inc. v. Compaq Computer Corp., 223 F.R.D. 162, 175 (S.D.N.Y.
2004); National Ass’n of Radiation Survivors v. Turnage, 115 F.R.D. 543, 556-57 (N.D. Cal.
2006). We anticipate that at a minimum all e-mails, letters, reports, notes, minutes of meetings,
voice mails, internal corporate instant messages, and laboratory and other records that relate to the
formulation, testing, advertising, and marketing of the indicated Neurobrand products will be
sought in the forthcoming discovery process. You therefore must inform any employees,
contractors, and third-party agents such as product ingredient suppliers, product and flavor
formulation consultants, and advertising agencies handling these product accounts to preserve all
such relevant information.

                                                                 Very truly yours,

                                                                 /s/ Ronald A. Marron
                                                                 Ronald A. Marron
Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 32 of 34
Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 33 of 34
Case 4:18-cv-05907-JSW Document 18 Filed 12/17/18 Page 34 of 34
